DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments have overcome the statutory and non-statutory double patenting rejections regarding US Patent No. 8/265,333. Amendments have not overcome the non-statutory double patenting rejections regarding US Patent Nos. 10/445,588 and 10/198,638. Amendments have not overcome the prior art rejection under the Endering reference. Actually, limitations that required the Lu reference have been removed resulting in a 35 USC 102 rejection instead of the previous 35 USC 103 rejection.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Pertaining to the 35 USC 103 rejection, Applicant argued that:
Claim 1, as amended and in pertinent part, recites identifying a region within an original media file; bookmarking the identified region with a fingerprinting algorithm; detecting a bookmarked region of a first media file; comparing the bookmarked region of the original media file to the bookmarked region of the first media file; and ascertaining, based on comparing the bookmarked regions, whether the first media file is a duplicate of the original media file.
In contrast, the cited references fail to teach or suggest the limitations recited in amended claim 1, as well as amended claim 18. All dependent claims are patentable for at least the reason of their dependencies from claims 1 and 18. Accordingly, the Examiner is respectfully requested to withdraw this rejection.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
	Examiner brings it to Applicant’s attention that the fingerprint stored in the database, that is compared to the calculated fingerprint of the incoming video, was first calculated from initial video. Paragraph 8 of Eldering recites that, “a database of fingerprints for known advertisements, video sequences known to precede commercial breaks ( ad intros), and/or sequences known to proceed commercial breaks (ad outros)”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18-20 of U.S. Patent No. 10/445,588. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.
Claims 1-9 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 4-8, 17, 17, and 17 of U.S. Patent No. 10/198,638. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060195860 (Eldering).

As per claim 1, Eldering teaches a method for generating video fingerprints comprising:
identifying a region within an original digital file including at least one of a video digital file and an audio digital file (Eldering: para 159: fingerprints established for programs that are original media, portions of these programs are used; Fig. 12, 13: stored fingerprints; Fig. 21: para 128: “image 2100 to be
fingerprinted that is divided into a plurality of regions 2110 that are evenly distributed across the image 2100. Again it should be noted that the image 2100 may be from an incoming video stream or a known advertisement”; para 8: “a database of fingerprints for known advertisements, video sequences known to precede commercial breaks ( ad intros), and/or sequences known to proceed commercial breaks (ad outros)”);
bookmarking the identified region with a fingerprinting algorithm (Eldering: para 8: sampled representations of the original video (all known as fingerprints); Figs. 10, 11: 1030: para 80: fingerprints of known advertisements; para 159: fingerprints established for programs that are original media; para 158, 161-163, 170: fingerprint, bookmark);
detecting a bookmarked region of a first media file (Eldering: abstract: known video entity in the incoming video stream is detected; para 8: sampled representations of the original video (all known as fingerprints); para 10: calculating fingerprints, record bookmark; Figs. 10, 11: 1020; para 159: calculated features for incoming video; para 158, 161-163, 170: fingerprint, bookmark); and
(Eldering: abstract: similarity; paras 8, 9, 10: compared, match; Figs. 10, 11: 1030; Fig. 14: para 97: comparison of features of incoming video stream and known advertisements; para 109: match fingerprint for known ad: Figs. 10, 11: 1050; para 159: compared; para 160, 170. Matching ad is duplicate. Fig. 14).

As per claim 2, Eldering teaches the method of claim 1, wherein identifying a region of the original digital media file includes determining data types within the digital media file (Eldering: See arguments and citations made in rejecting claim 1 above; Para 9: fingerprints for known entities (e.g. ads, intros); para 159: fingerprints established for a plurality of programs, theme song, program title,
para 169-170. The fingerprints are calculated from regions determined to be of different data types such as ads, intros, theme song, and program titles).

As per claim 3, Eldering teaches the method of claim 2, wherein determining data types includes at least one of a pixel luminescence value, a region of pixel luminescence values, an indicator of object motion, a change in sound volume, and a change in sound types (Eldering: See arguments and citations made in rejecting claim 2 above. Note that the different video data types such as ads, intros, theme song, and program titles are regios of pixel luminescence values).

As per claim 18, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 18.

As per claim 19, Eldering teaches the system of claim 18, wherein the means for identifying a region within the original media file includes a region analysis algorithm configured to detect matchable (Eldering: See arguments and citations made in rejecting claim 2 above: the matchable characteristics are the fingerprints that are of the pixel luminescence values).

Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20 would be allowable if rewritten to overcome the non-statutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. A terminal disclaimer will also suffice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662